STATE of demand in the usual form, in trespass for taking personal property. At the trial, the defendants below offered an execution against one Allingham, and which had been delivered to one of them, as a constable; as evidence to j ustify taking the property. This execution was rejected. And Halsey now assigned its rejection as cause of reversal. Vroom replied, that it was incompetent, until legalized by the production of a judgment. 1 Ld. Ray. 733. 5. Bur. 2631.
The court affirmed the judgment.